DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 2 recites the limitation "the major flap extends the full width of the distance…” in line 7.  There is insufficient antecedent basis for this limitation in the claim; therefore, the metes and bounds of the limitation are not readily understood.  Examiner notes that Claim 10 recites the same language.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3580483 A) in view of Vogel (US 6471120 B1).
Regarding claims 1-2 5, 7, 9-10, 12, and 14-16, Young teaches a membrane sealed carton comprising one or more flaps (28/20/32/21/23/33/22/29); a hermetically sealed packaging liner (50); a first tear strip (38) located on a top face of the packaging container; and a second tear strip (opposite 38; see Fig. 1) located on a bottom face of the packaging container, wherein the bottom face is opposite from the top face; and a remnant flap (21a; Examiner considers a “remnant flap” to be a flap that remains after tearing occurs) on the top face of the packaging container configured to receive the one or more flaps (21a receives 20a via tab 70; see Figures 5 and 7) of the packaging container such that the one or more flaps of the packaging container is positioned under the remnant flap to retain the packaging container in a closed position (Col 4 lines 3-26); wherein the remnant flap extends from a first side (14a) of the top face of the packaging container, the at least one of the one or more flaps of the packaging container, which is received by the remnant flap under the remnant flap to retain the packaging container in the closed position, comprises a major flap extending from a second side (12a) of the top face of the packaging container that is opposite from the first side of the packaging container, the major flap extends a full width of a distance from the second side to the first side of the top face (see Fig. 6), and the first tear strip is configured to connect (via adhesive on an underside; Col 4 line 15) a portion of the major flap to the remnant flap until the first tear strip is removed, and the major flap is configured to be received by the remnant flap after removal of the first tear strip, such that the top face is closed by the major flap being received under the remnant flap after removal of the first tear strip.  Examiner notes that Young’s carton is reclosed via the slot of the remnant flap and the tab of the opposed flap after the tear strip breaks the initial seal.  Young lacks one or more carrying handles on the packaging container.
Vogel teaches an easy opening handled carton comprising one or more carrying handles (18) on the packaging container.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Young’s container to include carrying handles in order to provides a convenient means of lifting and carrying (Vogel; Col 1 lines 50-55).
Regarding claims 3 and 11, Young, as modified above, teaches a container wherein the first and second tear strips comprise one or more tabs (Young; 54) configured to allow a consumer to open the packaging container without the use of tools.
Regarding claims 4 and 13, Young, as modified above, teaches a container wherein the one or more flaps are perforated (Young; Col 3 lines 1-14).
Regarding claim 6, Young, as modified above, teaches a container wherein the packaging container is configured to be placed in an upright vertical orientation to display the packaging container on a smallest side of the packaging container (Young; see Fig. 3).
Regarding claim 17, Young, as modified above, teaches a wherein the container is a full overlap slotted container and is configured to be reclosed after the top face is opened by a consumer (Young; Col 2 lines 11-17).
Regarding claim 18, Young, as modified above, teaches a container wherein the packaging liner is configured to retain a particulate material weighing about 20 to about 60 pounds (Vogel; Col 1 lines 11-20).
Regarding claim 19, Young, as modified above, teaches a container wherein the packaging liner includes a U-shaped top seal and a tear notch (Young; 32).
5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Vogel, as applied to Claim 1 above, and further in view of Froehlich et al. (US 6024219 A; hereinafter Froehlich).
	Regarding claim 8, Young, as modified above, discloses the claimed invention except for the container comprising personalized information regarding the product held within.  Froehlich teaches display packages comprising personalized information on the packaging container, the personalized information regarding a product contained in the packaging container (Col 3 lines 5-15; see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Young’s container to include printed indicia thereon for product information to be conveyed to a user, as taught by Froehlich.

Response to Arguments
6.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach a remnant flap on the top face of the packaging container configured to receive at least one of the one or more flaps of the packaging container, such that the at least one of the one or more flaps of the packaging container is positioned under the remnant flap to retain the packaging container in a closed position, as claimed.  Applicant argues that the end flaps of Young are completely removed via tearing; therefore, the end flaps cannot be considered to be remnant flaps.
-Examiner notes that Young contemplates using a tab and slot arrangement of the end flaps to re-close after an initial tear seal is broken (Young; Col 4; lines 3-29).  Examiner considers the flap portion 21a of end flap 39 to be a remnant flap that allows for an opposed flap to tuck underneath (via slot 71; see Figures 5-7).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734